Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (GB 585705A) in view of Jeon (KR 100786724).
Bach shows;
1.   A foldable ladder for use within a pit of an elevator system, the foldable ladder comprising:
       a first upright (a), a second upright (a), and a plurality of rungs (b) extending from the first upright to the second upright, wherein each rung is pivotally mounted to each of the first upright and the second upright;

     a locking device (g).
    The claimed difference being a locking device comprising:
    a first portion comprising a first catch and a second catch; the first portion located at an end of the first segment, wherein the first portion is pivotally mounted
and rotatable with respect to the first upright:
     a second portion attached to the first upright, the second portion comprising a pin moveable to engage with the first catch to secure the locking mechanism in a first position and moveable to engage with the second catch to secure the locking mechanism in a second position;
    a biasing mechanism applying a force to the pin to engage the pin with the first or second catch; and
      an operating device operable to apply an opposing force against the biasing mechanism to disengage the pin from the first or second catch,
      wherein the first catch and the second catch are rotatable to enable the pin to
engage one of the first catch and the second catch depending on the position of the locking mechanism.
      Jeon shows a locking device (40; and at 23), comprising:
);
     a second portion (at 41, 43, 42) attached to the first upright (11) and comprising a pin (42) moveable to engage with the first catch to secure the locking mechanism in a first position and moveable to engage with the second catch to secure the locking mechanism in a second position;
    a biasing mechanism (at 44) applying a force to the pin to engage the pin with the first or second catch; and
   an operating device (43) operable to apply an opposing force against the biasing mechanism to disengage the pin from the first or second catch, wherein the first catch and the second catch are rotatable to enable the pin to engage one of the first catch and the second catch depending on the position of the locking mechanism.
    All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known equivalent element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It 
   an operating device operable to apply an opposing force against the biasing mechanism to disengage the pin from the first or second catch, wherein the first catch and the second catch are rotatable to enable the pin to engage one of the first catch and the second catch depending on the position of the locking mechanism, as further taught by Jeon, in lieu of the locking mechanism at (g) of Bach, since it would have provided the predictable results of locking the locking mechanism in both a first position and a second position, wherein when the locking mechanism is in the first position his foldable ladder is in a collapsed position, and when the locking mechanism is in the second position the foldable ladder is in an open position.

3.   The foldable ladder of claim 1, wherein when the locking mechanism is in the first position the foldable ladder is in a collapsed position.
4.   The foldable ladder of claim 1, wherein when the locking mechanism is in the second position the foldable ladder is in an open position.
With respect to claim 8, the modified ladder of Bach (GB 585705A) in view of the teaching of Jeon (KR 100786724), as applied to claim 1 above, teaches the foldable ladder including a first upright (a), a second upright (a), and a plurality of rungs (b) extending from the first upright to the second upright, wherein each rung is pivotally mounted to each of the first upright and the second upright; a locking mechanism having a first segment (f) pivotally attached to the first upright and a second segment (e) pivotally attached to the second upright, wherein the first segment and the second segment are pivotally connected; and a locking device (at 40; 23) located on the first upright and operably connected to the first segment, the locking device comprising: a first portion (at 23) comprising a first catch (at 231) and a second catch (at 232); a second portion comprising a pin (at 42) moveable to engage with the first catch to secure the locking mechanism in a first position and moveable to engage with the second catch to secure the locking mechanism in a second position; a biasing mechanism (at 44) applying a force to the pin to engage 
The method characterized by:
      actuating the operating device to apply a force to the biasing mechanism and transition the pin from the engaged position with the first catch to a disengaged position;
     transitioning the foldable ladder from a first position to a second position, wherein the locking mechanism is moved from the first position to the second position; and
      actuating the operating device to transition the pin from the disengaged position into an engaged position with the second catch such that the foldable ladder is secured in the second position, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of the modified foldable ladder of Bach in view of the teachings of Jeon, as actuating the operating device would allow for locking and unlocking the ladder in the first position and the second position and allow transitioning the foldable ladder from the first position to the second position.
 9.   The method of claim 8, further comprising: 

      transitioning the foldable ladder from the second position to the first position; and actuating the operating device to transition the pin from the disengaged position into an engaged position with the first catch.
10.  The method of claim 8, wherein when the locking mechanism is in the first position the foldable ladder is in a collapsed position.
11.   The method of claim 8, wherein when the locking mechanism is in the second position the foldable ladder is in an open position.
Claims 5-7 and 12-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (GB 585705A) in view of Jeon (KR 100786724), as applied to claims 1 and 8 above, and further in view of either Williams (4,363,378) or Reed (2,580,045).
Williams shows a locking device comprising a remote operated biased pin (18) wherein the remote operating element is a chain (18.1).
Reed shows a locking device comprising a remote operated biased (25) pin (24), wherein the remote operating element is a chain (27).
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known equivalent element for another, using known methods with no change in their respective 
5.   The foldable ladder of claim 1, further comprising a remote operating element configured to enable a user to remotely operate the operating device.
6.   The foldable ladder of claim 5, wherein the remote operating element is a chain.
12.   The method of claim 8, further comprising a remote operating element configured to enable a user to remotely operate the operating device, wherein actuation of the operating device can be achieved by applying force to the remote operating element.
13.   The method of claim 12, wherein the remote operating element is a chain.
     With respect to the length of the operating element, as set forth in claims 7 and 14,  
      Regarding the various length of the system, and spacing of the supports, the examiner refers to MPEP 2144.04 sections I, IV.A, B and V.B in which the various 
7.    The foldable ladder of claim 5, wherein the remote operating element has a length that is at least 30% a length of the foldable ladder.
14.   The method of claim 12, wherein the remote operating element has a length that is at least 30% a length of the foldable ladder.
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive.
     With respect to the IDS, it was considered, note the office action dated 1/12/21.
        With respect to applicant’s arguments that;
   Applicant respectfully traverses this rejection for at least the reason that Bach in view of Jeon, individually or together in any combination, fail to disclose, teach, or suggest all of the claimed features of the locking mechanism and locking device. In particular, Applicant submits that the cited references fail to disclose, teach, or suggest at least the claimed two-part locking catches that are rotatable to be engages by the pin, as recited in amended claims 1 and 8.
       The examiner disagrees;
      The examiner notes that Jeon shows a locking device (40; and at 23), comprising:
     a first portion (at 23) comprising a first catch (at 231) and a second catch (at 232), the first portion located at an end of the first segment (21), wherein the first portion is pivotally mounted (at 233) and rotatable with respect to the first upright (11);
     a second portion (at 41, 43, 42) attached to the first upright (11) and comprising a pin (42) moveable to engage with the first catch to secure the locking mechanism in a first position and moveable to engage with the second catch to secure the locking mechanism in a second position;
    a biasing mechanism (at 44) applying a force to the pin to engage the pin with the first or second catch; and
   an operating device (43) operable to apply an opposing force against the biasing mechanism to disengage the pin from the first or second catch, wherein the first catch and the second catch are rotatable to enable the pin to engage one of the first catch and the second catch depending on the position of the locking mechanism.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634